Per Curiam :
The motion for a nonsuit was properly denied. The plaintiff was thrown from her seat in a trolley car in which she was riding by a collision with another car following on the same track. The occurrence of the accident in the absence of explanation created a presumption of negligence, and if plaintiff’s story that she was bruised by being thrown against a passenger opposite her was credited by the jury, she was unquestionably entitled to some recovery. The. immediate injuries received by the plaintiff were apparently slight, and no award for a large amount could have been made therefor. The serious question litigated before the jury was whether those injuries had caused the .diseased condition of the plaintiff which, existed at the time of the trial. It was proved by the testimony of two physicians of standing that at this time the plaintiff was suffering from a prolapsed ovary and congestion of the womb, but neither of these physicians made any examination of the plaintiff until a year and a half after the accident. It appears from the evidence of these witnesses that such diseased conditions are not uncommon in women, and proceed from many natural causes. The evidence of a third physician, who saw and treated the plaintiff for her malady, was of a very unsatisfactory character. As we read the evidence, even he did not examine the plaintiff until some months after the accident. He testifies that there was an abnormal retroversion of the womb, which the other physicians disprove, and the condition of the ovary, which they consider the grave element of the plaintiff’s present state, this physician neither recognized during his attendance upon her nor did he testify at the trial to its existence. While appreciating the gravity of the plaintiff’s disease, we are of opinion that the proof on the trial was not sufficient to warrant the jury in attributing that disease to injuries she received at the time of the accident. At the same time it may be that on another trial further evidence on the subject may be given. We, therefore, do not deem it' wise to prescribe a reduction of the verdict (which, however, in any view of the case is very large, if not excessive) as a condition for the avoidance of a new trial.
The order denying motion for a new trial should be reversed, and and a new trial granted, upon appellant paying the trial fee and disbursements of the trial, and in case of failure to comply with these terms the order should be affirmed, with costs.
*268All concurred.
Order denying motion for new trial reversed, and new trial granted upon appellant, within twenty days, paying the trial fee and disbursements "of the trial, and in case of such payment being made the judgment appealed from is. vacated. In' case of the failure of the appellant to comply with the terms aforesaid, judgment and order appealed from unanimously affirmed, with costs.